office_of_chief_counsel internal_revenue_service memorandum number release date cc pa apjp b01 -------------- postf-107948-05 uilc date july to marion k mortensen associate area_counsel salt lake city small_business self-employed from tiffany p smith assistant to the branch chief administrative provisions judicial practice branch procedure administration interest imposed on qualified settlement funds subject this chief_counsel_advice responds to your request for assistance dated date regarding the application of the increased interest rate for large corporate underpayments to a qualified_settlement_fund this advice may not be used or cited as precedent legend fund dollar_figurea issue ----------------------------------- ------------- whether the increased interest rate for large corporate underpayments provided in sec_6621 of the internal_revenue_code code applies to a qualified_settlement_fund conclusions sec_1_468b-2 of the regulations generally provides that for purposes of subtitle f of the code a qualified_settlement_fund is treated as a corporation a qualified_settlement_fund is not treated as a corporation for purposes of subchapter_s of the code and cannot qualify as an s_corporation the internal_revenue_service service therefore is required to treat a qualified_settlement_fund as a c_corporation for purposes of subtitle f of the code and to impose the increased underpayment rate provided in postf-107948-05 sec_6621 of the code on a qualified settlement fund’s underpayment_of_tax that exceeds dollar_figure facts the fund underpaid its tax_liabilities by more than dollar_figurea the service calculated interest due on the underpayment at the increased rate imposed for large corporate underpayments pursuant to sec_6621 of the code the fund is contesting the service’s imposition of the increased interest rate asserting that it is a settlement_trust fund and not a corporation you state that the public information on the fund makes clear that the fund qualifies as a court created trust to satisfy claims arising from class action litigation law and analysis sec_6601 of the code provides that if a tax is not paid on or before the last date prescribed for payment interest will accrue on the underpaid amount at the underpayment rate established under sec_6621 of the code sec_6621 provides that the standard interest rate imposed on underpayments equals the federal_short-term_rate plu sec_3 percentage points however sec_6621 provides that the underpayment rate for large corporate underpayments equals the federal_short-term_rate plu sec_5 percentage points sec_6621 defines large_corporate_underpayment as any underpayment by a c_corporation for any taxable_period that exceeds dollar_figure sec_468b of the code provides that for purposes of subtitle f a designated_settlement_fund shall be treated as a corporation the term designated_settlement_fund is defined in sec_468b of the code however the concept of a designated_settlement_fund has been subsumed into that of a qualified_settlement_fund because a designated_settlement_fund is taxed in the same manner as a qualified_settlement_fund see sec_1_468b of the income_tax regulations regulations sec_468b of the code provides that n othing in any provision of law shall be construed as providing that an escrow account settlement fund or similar fund is not subject_to current income_tax the secretary shall prescribe regulations providing for taxation of any such account or fund whether as a grantor_trust or otherwise pursuant to this authority the secretary issued sec_1_468b-1 through 468b-5 of the regulations relating to qualified settlement funds under sec_1_468b-1 and c of the regulations a fund account or trust emphasis added is a qualified_settlement_fund if any state including the district of columbia territory possession or political_subdivision thereof or any agency_or_instrumentality including a court of law of any of the foregoing and is subject_to the continuing jurisdiction of that governmental authority it is established pursuant to an order of or is approved by the united_states it is a_trust under applicable state law or its assets are otherwise segregated postf-107948-05 it is established to resolve or satisfy one or more contested or uncontested claims that have resulted or may result from an event or related series of events that has occurred and that has given rise to at least one claim arising out of a tort breach of contract or violation of law and from other assets of the transferor and related_persons sec_1_468b-1 of the regulations provides that if a fund account or trust that is a qualified_settlement_fund could be classified as a_trust within the meaning of sec_301_7701-4 of the regulations on procedure and administration it is classified as a qualified_settlement_fund for all purposes of the code sec_1_468b-1 also provides that if a fund account or trust organized as a_trust under applicable state law is a qualified_settlement_fund and could be classified as either an association within the meaning of sec_301_7701-2 or a partnership within the meaning of sec_301_7701-3 it is classified as a qualified_settlement_fund for all purposes of the code therefore if the fund is either a designated_settlement_fund or a qualified_settlement_fund it is irrelevant whether the fund could also be classified as a_trust because it is taxed as a qualified_settlement_fund pursuant to the regulations issued under the authority granted to the secretary under sec_468b of the code see 348_f3d_1200 10th cir sec_1_468b-2 of the regulations generally provides that for purposes of subtitle f of the code a qualified_settlement_fund is treated as a corporation based on the facts you have provided we conclude that the fund is a qualified_settlement_fund and that the service should treat the fund as a corporation for purposes of the subtitle f rules pursuant to sec_1_468b-2 however the increased underpayment rate provided in sec_6621 of the code applies only to large corporate underpayments of a c_corporation sec_1361 defines the term c_corporation as a corporation that is not an s_corporation for the fund to qualify as an s_corporation sec_1361 requires that the fund be a small_business_corporation and make the required s_corporation_election to satisfy the definition of a small_business_corporation under sec_1361 the fund must be a domestic_corporation among other requirements a qualified_settlement_fund that could be classified as an association and thus a corporation under sec_301_7701-2 is classified as a qualified_settlement_fund for all purposes of the code as a qualified_settlement_fund the fund is treated as a corporation under sec_1_468b-2 only for purposes of subtitle f no provision of the code or regulations treats a qualified_settlement_fund as a corporation for purposes of subtitle a which contains in subchapter_s the requirements for being an s_corporation because the fund is not treated as a domestic_corporation for purposes of subtitle a the fund cannot qualify as an s_corporation under subchapter_s the service therefore is required to treat the fund as a c_corporation for purposes of subtitle f of the code and postf-107948-05 to impose the increased underpayment rate provided in sec_6621 of the code on the fund’s underpayment case development hazards and other considerations this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call --------------------- if you have any further questions
